El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Después de haberse convenido el traslado del pleito, la Corte de Distrito de San Juan dictó una orden de injunction prohibiendo a las tres demandadas qne entregaran cierta caña de azúcar a otra persona que no fuera la demandante. La teoría era que de acuerdo con cierto contrato que fue presentado a la corte, las demandadas estaban en la obliga-ción de entregar dicha caña exclusivamente a la deman-dante. Por su forma y contenido el escrito era un conve-nio corriente en Puerto Rico conocido con el nombre de contrato de refacción agrícola. En la demanda se alegaba que las demandadas no sólo convinieron en sembrar y en-tregar la caña de azúcar cultivada a la demandante durante el término de cuatro años a partir de la zafra de 1923, sino que, a opción de la demandante, dicho convenio era pro-rrogable por un término adicional de dos años.
Las demandadas y apelantes sostienen que el contrato *749escrito fue. redactado en tal forma que de acuerdo con’ los términos del mismo ellas no estaban obligadas a continuar sembrando' y entregando la caña cultivada a la demandante después de transcurridos los cuatro años convenidos origi-nalmente. Admiten necesariamente que se mencionó un tiempo adicional de dos años, pero sostienen que el contrato fué redactado en tal forma que no imponía a las demanda-das la obligación de entregar caña alguna a la apelada des-pués de transcurridos los cuatro años.
En la demanda se solicita el cumplimiento específico, y, por supuesto, convenimos con las apelantes en que no puede decretarse tal cumplimiento a menos que los términos del contrato sean definidos o por lo menos susceptibles de ser así interpretados.
En los alegatos y durante la vista, y bajo el supuesto de que la demandante tuviese derecho a insistir en la prórroga, se levantó y discutió la cuestión de si la demandante había notificado a las demandadas su intención de prorrogar el contrato.
El quinto párrafo do la demanda dice así:
‘ ‘ Que la demandante haciendo uso del derecho que se le concede, en el referido contrato ha prorrogado el mismo por el término de dos años a partir de la zafra de 1926, o sea por las zafras de 1927 y 1928, y que ha cumplido con todas las obligaciones impuéstales por dicho contrato y está dispuesta a cumplirlas en lo sucesivo.”
La contestación de las demandadas a la orden para mos-trar causa no negaba el párrafo 5 de la demanda, y en rea-lidad alegaba que las demandadas habían notificado a la demandante su intención de no continuar con el contrato. Hablando estrictamente, el párrafo 5 de la demanda po-dría tal 'vez interpretarse en el sentido de alegar una con-clusión de derecho, pero en ausencia de objeción o de ex-cepción alguna contra el mismo, podemos interpretar estas palabras como una alegación suficiente de que las deman-dadas fueron notificadas debidamente por la demandante de su intención de prorrogar el contrato.
*750En las investigaciones qne hemos hecho de este caso hemos hallado autoridades qne indican qne en ciertos casos ligeras actuaciones de una parte son suficientes para dar aviso a la otra. Por lo menos esto es cierto en muchos contratos en que existe el derecho de prórroga y no tene-mos duda en este caso de que las demandadas fueron noti-ficadas debidamente del • deseo de la demandante de conti-nuar el contrato. Además, nada hallamos en los autos que indique que la falta de notificación formara parte de la teoría de la corte inferior o que las demandadas descansa-ran en tal falta en la corte de distrito al contestar la orden para mostrar causa. Asumiendo que fuera necesaria la no-tificación, las demandadas siempre tendrían oportunidad, ora en la vista final o mediante moción, de levantar la cues-tión de que no fueron debidamente notificadas por la de-mandante de su intención de pedir que el contrato fuese prorrogado.
 Entramos ahora a discutir los verdaderos méritos del caso. Lo más próximo a una definición relativa a la continuación de la siembra y entrega a la demandante de la caña cultivada, puede hallarse en la cláusula primera, en la cual se expone el convenio entre las partes. Lee como sigue:
“Las señoras Porrata Doria y Yeve, por voz de su apoderado general don Julio Ferrer y Torres, aquí compareciente, se comprome-ten a sembrar y cultivar en la finca descrita en el hecho segundo de la parte expositiva de esta escritura, por un término de no me-nos de cuatro años ni mayor de seis años o cosechos, a contar de la zafra de mil novecientos veinte y tres, un mínimum de cien cuerdas de cañas de azúcar para darles a moler anualmente a la factoría de The Fajardo Sugar Company of Porto Pico, en Fajardo; siendo entendido que todas las otras cañas que en cualquier año o cosechó, dentro de dicho término, se hubieren sembrado o se sembraren en la expresada finca, habrán también de ser molidas en la indicada factoría, bajo los mismos términos generales de este contrato.”
En virtud de un contrato anterior las apelantes igual-mente habían convenido en sembrar y entregar la caña cul-*751tivada por an período no menor de dos ni mayor de tres años. El cultivo y la entrega fueron en realidad de verdad hechos por tres años. Según la cláusula del convenio in-dica, como tal cultivo y entrega adicionales se hacían por mutuo consentimiento, el hecho de que anteriormente se continuara el contrato por un período adicional de un año no arroja luz alguna en la presente situación. A este res-pecto, de nada valen las actuaciones anteriores de las partes.
Las apelantes nos han citado un número de casos en •que las cortes han interpretado palabras como “at least'’ (por lo menos), Roberts v. Wilcock, 8 Watts & S. 464; '“not less than three years” (no menos de tres años), Millman v. Huntingdon, 68 Hun. 258; “not less than” (no menos de), Huston v. Harrington, 107 Pac. (Wash.) 874; Alters v. Ellis, 87 N. C. 207; “not exceeding” (que no exceda de), Campbell v. Jiménez, 7 Misc. (N.Y) 77; United Press Co. v. New York, Co., 164 N. Y. 406; “not more than” (no más de), Peacock v. Cummings, 46 Penn. State 434.
La tendencia de éstos y otros casos es, cuando no se arroja otra luz sobre el período de tiempo que tuvieron en mente las partes, interpretar expresiones de esta clase como nulas por ser indefinidas, u obligar a la parte contra quien .se invocan solamente durante el período mínimo. Cuando las partes han fijado un solo período de tiempo, en general se requiere que sea definido. Si la cláusula primera, supra, se hallase sola, tal vez vacilaríamos grandemente al confir-mar la resolución en este caso. Según dicha cláusula, las demandadas convenían en cultivar las fincas por un período no mayor de seis años, y no prometieron categóricamente cultivarlas por más de cuatro años.
Este es un contrato en que las apelantes convienen de-finidamente en sembrar y entregar la caña de azúcar cul-tivada por determinado precio, y para los fines de cultivo y entrega la apelada conviene en entregar en calidad de préstamo a las demandadas no más de $20,000 al año. Se-gún la cláusula 22 del contrato, es la Fajardo Sugar Co. *752la que conviene en entregar a las apelantes la suma de $20,000 durante cuatro años, y “caso de hacerse uso de la prórroga que en la misma se concede, por dos años más.” Las cláusulas 24, 25 y 26 contienen disposiciones similares con respecto a dicha prórroga. Leen como sigue:
“Vigésima cuarta. El montante del crédito refaccionario de veinte mil dollars que se concede para cada una de las zafras o co-sechos de mil novecientos veinte y tres a mil novecientos veinte y seis, ambas inclusive, y, caso de hacerse uso de la prórroga antes dicha, también para las zafras de mil novecientos veinte y siete y mil novecientos veinte y ocho, y sus intereses, habrán de ser liqui-dados y pagados al terminarse la molienda de cada una de dichas zafras o cosechos; pero si a la terminación de un cosecho cualquiera, después de hechos los abonos del producto de las cañas, resultase algún saldo a favor de The Fajardo Sugar Company of Porto Rico por ese cosecho, las señoras Porrata Doria y Veve podrán tras-pasarlo como primera partida al crédito refaccionario del cosecho subsiguiente, con excepción del cosecho de mil novecientos veinte y seis, o, caso de hacerse uso de la prórroga de dos años más ya citada, con el de mil novecientos veinte y ocho, que deberá ser completa-mente liquidado y pagado. De manera que el capital de este cré-dito y sus intereses, deberán ser completamente liquidados y paga-dos el día treinta de junio de mil novecientos veinte y seis, y, caso de hacerse uso de la citada prórroga de dos años a que se refiere este contrato, no más tarde del día treinta de junio de mil nove-cientos veinte y ocho, desde cuya fecha será exigible cualquier saldo que pudiera resultar a favor de The Fajardo Sugar Company of Porto Rico.
“Vigésima quinta. En garantía y seguridad del pago y devolu-ción del indicado crédito refaccionario y sus intereses, las señoras Porrata Doria, y Veve, representadas por su apoderado general, el compareciente señor Ferrer y Torres, afectan, desde ahora, las plan-taciones de cañas de que antes se habla en esta escritura y el azú-car que las mismas produzcan durante las zafras de mil novecientos veinte y tres a mil novecientos veinte y seis, ambas inclusive, y, caso de hacerse uso de la ya mencionada prórroga de dos años más, durante las zafras de mil novecientos veinte y siete y mil novecien-tos veinte y ocho, también; entendiéndose que todo el producto de las cañas que se produzcan en la finca descrita anteriormente y que' habrán de molerse en la factoría de The Fajardo Sugar Company of Porto Rico durante el término de este contrato y de la prórroga, *753en su caso, será destinada preferentemente al pago del indicado cré-dito refaccionario, aquí concedido y, a tal efecto, las señoras Po-rrata Doria y Veve, representadas en este acto por su apoderado general don Julio Ferrer y Torres, autorizan desde abora a The Fajardo Sugar Company of Porto Rico, para aplicar, desde luego, el. producto de las liquidaciones quincenales de sus cañas a la refe-rida cuenta refaccionaria, basta tanto que la misma sea totalmente satisfecha, y estos abonos devengarán, a su vez intereses a razón del ocho por ciento anual, que serán liquidados en las mismas fechas fijadas para la liquidación de los intereses de dicho préstamo refac-cionario, acordándose entre las partes, en la representación que os-tentan, que a los efectos de esta garantía se anote este contrato en el Registro de Contratos Agrícolas.
“Vigésima sexta. Como garantía supletoria y para responder de cualquier cantidad de dinero que en cualquier año o cosecho, durante el término de este contrato o de la prórroga en su caso, del contrato de siembra y molienda de cañas que por esta escritura se establece, quedaren adeudando las expresadas señoras Porrata Dq-ria y Veve a The Fajardo Sugar Company of Porto Rico, por no haber el producto de sus cañas alcanzado a cubrir el importe del crédito refaccionario y sus intereses de dicho año o cosecho, por lai presente, doña Celina-María Luisa Blanca, doña Josefína-Rafaeia-Claudina y doña Albertina-Raquel Porrata Doria y Veve, represen-tadas por su apoderado general don Julio Ferrer y Torres, hipotecan a favor de la expresada The Fajardo Sugar Company of Porto Rico, por una cantidad máxima de veinte■ mil dollars, la finca rústica des-crita en el hecho segundo de la parte expositiva de esta escritura, más una cantidad adicional de tres cientos dollars que se señala para costas, gastos y honorarios de abogado en caso de reclamación judicial, cuya cantidad se entenderá también garantizada por esta hi-poteca que habrá de inscribirse en el Registro correspondiente.”
Aquí la balanza se inclinaría un poco a favor de las apelantes, pues parecería algo que ellas eran las que te-nían derecho a la prórroga. Podría darse peso a este punto de vista por el hecho de que la Ley de 1925 habla de con-tratos de refacción como si fueran de la naturaleza de una hipoteca, y así lo son hasta cierto punto.
Por otra parte, si retrocedemos a la cláusula primera, las apelantes son las que se comprometen a cultivar y a en-tregar. En todo el documento hay numerosas expresiones. *754que impiden que el contrato sea considerado solamente como uno de hipoteca o un préstamo con garantía.
La apelada dice que el contrato debe ser considerado como de compraventa. Cita casos para demostrar que las cortes han calificado como de compraventa contratos en que el comprador se obligaba a entregar materiales al vende-dor, quien a su vez- tenía que producir otros efectos. No hallamos que ninguno de estos casos sea aplicable, porque el dinero entregado a las apelantes en ningún sentido par-ticipa de la naturaleza de un depósito (bailment). No ha-llamos que nos sirvan de mucha ayuda la mayoría de los casos citados por las partes, y las apelantes previeron esta posibilidad durante la vista. El caso es principalmente uno de primera impresión.
Na. hemos indicado que si la cláusula primera se hallara sola, tendríamos serias dudas contra la apelada. Como una expresión que obligue a las apelantes por más de cuatro años, es algo vaga. Se debe exponer claramente el período total o posible de un contrato. Sin embargo, en las cláu-sulas 22, 24, 25 y 26 las partes hablan de los años adicio-nales mencionados como si se tratara de una prórroga. Los dos años adicionales mencionados en el párrafo primero son siempre mencionados posteriormente como “la citada pró-rroga.” Las partes claramente tuvieron en mente una pró-rroga de los cuatro años específicamente mencionados, so-bre los cuales no se levantó cuestión alguna. Sin embargo, nadie puede leer ese contrato y decir que la prórroga que-daba a la elección única de cualquiera de las partes, y ésta es una de las razones por las cuales podría contenderse, como lo hicieron las apelantes, que la prórroga no se hacía ni a favor de una ni de otra de las partes. No obstante, como se mencionó un convenio sobre una prórroga, esta-mos de acuerdo con la apelada al sostener que es aplicable aquella parte del artículo 1256 del Código Civil que dis-pone :
*755‘ ‘ Si -.el contrato fuere oneroso, la duda se resolverá en favor de la mayor reciprocidad de intereses.”
Este artículo en su totalidad dice así:
“Cuando absolutamente fuere imposible resolver las dudas por las reglas establecidas en los artículos precedentes, si aquéllas recaen sobre circunstancias accidentales del contrato, y éste fuere gratuito, se resolverán en favor de la menor transmisión de derechos e inte-reses. Si el contrato fuere oneroso, la duda se resolverá en favor de la mayor reciprocidad de intereses.
“Si las dudas de cuya resolución se trata en este artículo reca-yesen sobre el objeto principal del contrato, de suerte que no pueda venirse en conocimiento de cuál fué la intención o voluntad de los contratantes, el contrato será nulo.”
Algo sobre esta teoría de reciprocidad puede bailarse en Manresa al comentar sobre un arrendamiento en que era dudoso quién tenía el derecho a prorrogarlo. 10 Manresa 613, Edición de Reus, 1919.
El caso de Smitherman Cotton Mills v. Radleman Mfg. Co., 34 S. E. 446, también da peso a esta conclusión. Este era un caso de un contrato para entregar urdimbre durante un año, con privilegio de prorrogarlo por tres años. La corte resolvió que no fué la intención de las partes prorro-gar el contrato con el mero consentimiento mutuo de las partes, ya que podían haberlo hecho así sin hacer estipula-ción alguna; que si la intención hubiese sido que la pró-rroga se dejara a la elección de una de las partes, tal parte hubiese sido designada. La corte terminó diciendo que cual-quiera de las partes tenía derecho a prorrogar.
La política de las cortes es, siempre que sea razonable-mente posible, hacer que cada una de las palabras conteni-das en un documento tenga algún significado, o hacer que el lenguaje confuso sea inteligible. Citamos más particu-larmente los casos que envuelven el principio de mutuali-dad. American Sugar Refining Co. v. Newman Grocery Co., 284 Fed. 835; La Grange Grocery Co. v. Lamborn & Co., 283 Fed. 869; Senter v. Sentes, 101 S. E. 272; Ward v. *756McKinley, 191 Pac. 322. Una fuente de otras autoridades se bailará en 13 C. J. 539, pár. 506.
Nos sentimos obligados a darle vitalidad a la prórroga mencionada definidamente en el contrato. Ut res magis valeat quam pereab. Esta es nna máxima aplicada frecuen-temente a estatutos y testamentos, pero que es aplicable también a contratos, según lo demuestra el caso de Laing v. McGlung, 137 S. E. 744.
Los artículos 1251 y 1252 del Código Civil abarcan hasta cierto punto los principios de este caso.

Debe confirmarse la resolución apelada.

El Juez Asociado Señor Texidor no intervino.